Exhibit 10.3

EXECUTION VERSION

 

 

 

TAX PROTECTION AGREEMENT

BY AND AMONG

MGM Resorts International,

MGM Growth Properties Operating Partnership, L.P.

AND

MGP BREIT Venture 1 LLC

DATED AS OF FEBRUARY 14, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Definitions

     2

Section 2.

  

Protected Period Prohibited Activity

     8

(a)

  

Restrictions on Disposition of Protected Property

     8

(b)

  

Restrictions on Fundamental Transactions

     9

(c)

  

Company Obligation to Maintain Nonrecourse Indebtedness

     9

(d)

  

Breach of Lease; Control of Company by Protected Party

     9

(e)

  

Consented Actions

     10

Section 3.

  

Indemnification; Liability

     10

(a)

  

Payment for Breach

     10

(b)

  

Exclusive Remedy

     10

(c)

  

Limitations

     11

(d)

  

Procedural Matters

     11

(e)

  

Dispute Resolution

     12

Section 4.

  

Tax Treatment and Reporting; Tax Proceedings

     12

(a)

  

Tax Treatment of Transaction

     12

(b)

  

Tax Advice

     13

(c)

  

Tax Audits

     13

(d)

  

Change in Law

     14

(e)

  

Built-In Gain

     14

Section 5.

  

Company Tax Covenants

     14

(a)

  

Prohibited Actions

     14

(b)

  

Remedies

     14

Section 6.

  

Transfers

     14

(a)

  

Assignment

     14

(b)

  

The Protected Party Representative

     14

Section 7.

  

Miscellaneous

     15

(a)

  

Entire Agreement

     15

(b)

  

Amendment

     15

(c)

  

Binding Effect

     15

(d)

  

Counterparts

     15

(e)

  

Governing Law

     15

(f)

  

Waiver of Jury Trial

     15

 

i



--------------------------------------------------------------------------------

(g)

  

Jurisdiction and Venue

     15

(h)

  

Construction; Interpretation

     16

(i)

  

Notices

     16

(j)

  

Severability

     18

(k)

  

Extension; Waiver

     18

(l)

  

Remedies

     18

(m)

  

Further Assurances

     19

(n)

  

Non-Recourse

     19

 

 

ii



--------------------------------------------------------------------------------

TAX PROTECTION AGREEMENT

This Tax Protection Agreement (this “Agreement”) is entered into as of
February 14, 2020 (the “Effective Date”), by and among MGP BREIT Venture 1 LLC,
a Delaware limited liability company (the “Company”); MGM Resorts International,
a Delaware corporation (“MGM”); and MGM Growth Properties Operating Partnership,
L.P., a Delaware limited partnership (“MGP OP”). The Company, MGM and MGP OP are
each referred to herein as a “Party” and collectively as the “Parties”.

WHEREAS, the MGM, MGP OP, BCORE Windmill Parent LLC, a Delaware limited
liability company (the “Blackstone Member”), and other parties thereto have
entered into that Master Transaction Agreement dated as of January 14, 2020 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Master Transaction Agreement”);

WHEREAS, the Closing under the Master Transaction Agreement is occurring on the
Effective Date;

WHEREAS, pursuant to the Master Transaction Agreement, prior to the Closing, MGP
OP caused Mandalay Bay Property Owner (as defined in the LLC Agreement) to
borrow $1,304,625,000 pursuant to a third party bridge loan (the “Bridge Loan”),
which Bridge Loan was secured by the Mandalay Real Property, and MGP OP caused
Mandalay Bay Property Owner to distribute the proceeds of the Bridge Loan to MGP
OP to repay a portion of certain existing debt of MGP OP;

WHEREAS, pursuant to the Master Transaction Agreement, on the Effective Date,
immediately prior to the Closing, MGM caused MGM Grand Hotel, LLC, a Nevada
limited liability company, to transfer to MGP OP 100% of the issued and
outstanding limited liability company interests in MGM Grand Property Owner (as
defined in the LLC Agreement) (the “MGM Contribution”);

WHEREAS, pursuant to the Master Transaction Agreement, at the Closing, MGP OP
(or one of its Subsidiaries) transferred 100% of its issued and outstanding
limited liability company interests in MGM Grand Property Owner and Mandalay Bay
Property Owner to the Company in exchange for a combination of (i) the Protected
Interest (to be held by MGP JV Investco 1 LLC, a Delaware limited liability
company (the “MGP Member”) and direct or indirect wholly-owned Subsidiary of MGP
OP) and (ii) cash (the “Contribution”);

WHEREAS, pursuant to the Master Transaction Agreement, at the Closing, the
Blackstone Member contributed cash to the Company in exchange for the issuance
of 49.9% of the issued and outstanding limited liability company interests in
the Company (the “Interest Acquisition”);

WHEREAS, pursuant to the Master Transaction Agreement, the MGP Member and the
Blackstone Member have entered into that certain Amended and Restated Limited
Liability Agreement of the Company dated as of the date hereof (as the same may
be amended, supplemented or otherwise modified from time to time, the “LLC
Agreement”);

WHEREAS, the MGP Member and the Blackstone Member caused the Company (or one or
more of its wholly-owned Subsidiaries) to obtain the Debt Financing and
distribute a portion of



--------------------------------------------------------------------------------

the Debt Financing Amount (the “Debt Financing Distribution”) to MGP OP (or a
direct or indirect wholly-owned Subsidiary thereof) and, in connection with the
Debt Financing, MGM provided the Parent Debt Guaranty;

WHEREAS, pursuant to the Master Transaction Agreement, at the Closing, MGP OP
caused a distribution of a portion of the proceeds received in the Debt
Financing Distribution to MGM and issued additional MGP OP limited partnership
units to MGM (or a direct or indirect wholly-owned Subsidiary thereof);

WHEREAS, in consideration for the agreement of MGM to make the MGM Contribution
and MGP OP to make the Contribution, the parties hereto desire to enter into
this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.    Definitions.

Capitalized terms employed herein and not otherwise defined shall have the
meaning assigned to them in the LLC Agreement and the following capitalized
terms shall have the following meanings:

(a)    “Accounting Firm” shall have the meaning set forth in Section 3(e).

(b)    “Affiliate” means, with reference to a specified Person, any Person
which, directly or indirectly (including through one or more intermediaries),
Controls or is Controlled by or is under common Control with any other Person,
including any Subsidiary of a Person. It is expressly agreed that, for purposes
of this Agreement, none of MGP OP or its Subsidiaries shall be deemed to be an
Affiliate of the MGM or any of its Subsidiaries (which are not also MGP OP’s
Subsidiaries), and none of MGM or any of its Subsidiaries (which are not also
MGP OP’s Subsidiaries) shall be deemed to be an Affiliate of MGP REIT or MGP OP
or its Subsidiaries.

(c)    “Agreement” shall have the meaning set forth in the Preamble.

(d)    “Blackstone Member” shall have the meaning set forth in the Preamble.

(e)    “Breach” means a breach by the Company during the Protected Period of any
of its obligations in Section 2.

(f)    “Bridge Loan” shall have the meaning set forth in the Recitals.

(g)    “Built-In Gain” means, with respect to any Protected Party, the gain that
would be allocable to such Protected Party pursuant to Code Section 704(c) with
respect to the Protected Properties if the properties were disposed of in a
taxable disposition at the time of the event requiring a determination of
Built-In Gain; provided, for the avoidance of doubt, Built-In Gain shall not
include any appreciation in the fair market

 

2



--------------------------------------------------------------------------------

value of a Protected Property or any other assets of the Company after the
Effective Date or any amount attributable to any depreciation or amortization of
a Protected Property following the Effective Date, and shall be reduced as a
result of MGP OP’s taxable transfer of Interests in the Company, or any other
event that causes all or a portion of such Code Section 704(c) amount to be
recognized, including any amortization of the Debt Financing. For purposes of
calculating amounts due pursuant to Section 3(a), the Built-In Gain shall be
calculated immediately prior to a Breach and with the adjustments stated above.
For purposes of determining Built-In Gain with respect to a Protected Party, if
a Protected Party holds its indirect interest in the Protected Properties
through tiers of Pass Through Entities, Built-In Gain shall mean the gain that
would be allocable to the Protected Party pursuant to Code Section 704(c)
indirectly through such Pass Through Entities upon a taxable disposition of the
Protected Properties, and, on the Effective Date, the Built-In Gain shall be the
gain that would be allocable to the Initial Protected Parties pursuant to Code
Section 704(c) indirectly through MGP OP upon a taxable disposition of the
Protected Properties by the Company. In no event shall the Built-In Gain be
greater than the gain that would be recognized by MGP OP upon a taxable
disposition of the Protected Properties immediately before the Contribution.

(h)    “Chancery Court” shall have the meaning set forth in Section 6(g).

(i)    “Closing” shall have the meaning set forth in the Master Transaction
Agreement.

(j)    “Code” means the Internal Revenue Code of 1986, as amended.

(k)    “Company” shall have the meaning set forth in the Preamble.

(l)    “Company Tax Audit” shall have the meaning set forth in Section 4(c)(i).

(m)    “Contribution” shall have the meaning set forth in the Recitals.

(n)    “Control” (including the correlative meanings of the terms “Controlled
by” and “under common Control with”), as used with respect to any Person, means
the possession, directly or indirectly (including through one or more
intermediaries), of the power to direct or cause the direction of the management
and policies of such Person, through the ownership or control of voting
securities, partnership interests or other equity interests, by contract or
otherwise.

(o)    “Debt Financing” shall have the meaning set forth in the Master
Transaction Agreement.

(p)    “Debt Financing Amount” means the principal amount of the Debt Financing
advanced at Closing.

(q)    “Debt Financing Distribution” shall have the meaning set forth in the
Recitals.

 

3



--------------------------------------------------------------------------------

(r)    “Event of Default” shall have the meaning set forth in the Lease.

(s)    “Effective Date” shall have the meaning set forth in the Preamble.

(t)    “Effective Tax Rate” means the highest combined marginal U.S. federal,
state and local income tax rate applicable to a corporation resident in Nevada,
taking into account the character and type of the income recognized for the
taxable year in which the transaction giving rise to such taxes occurred as if
the Protected Party was taxable as a corporation.

(u)    “Exempt Event” means any casualty (other than a Protected Casualty),
condemnation, governmental taking, or other involuntary conversion of all or any
portion of a Protected Property.

(v)    “Existing Property Debt” means the Debt Financing and any subsequent
refinancing thereof, including a refinancing of any subsequent refinancing.

(w)    “First Post-Protection Period Refinancing” the first refinancing of
Existing Property Debt by the Company or its Subsidiaries that occurs after the
expiration of the Protected Period.

(x)    “Fundamental Transaction” means (i) a merger, consolidation or other
combination of the Company with or into any other entity, (ii) a transfer of all
or substantially all of the assets of the Company, (iii) any reclassification or
recapitalization by the Company of its interests or an exchange of the
outstanding equity interests of the Company resulting from a merger,
consolidation, or other combination of the Company with or into any other
entity, (iv) a conversion of the Company into another form of entity, or (v) any
other transaction undertaken by the Company pursuant to which a Protected
Interest is exchanged or is required to be exchanged for cash or equity in any
other entity, in each case described in clauses (i)-(v), without the Consent or
action of the Protected Party. For the avoidance of doubt, a Fundamental
Transaction does not include (A) any transfer or disposition of any direct or
indirect interest in the Company undertaken pursuant to a “fundamental
transaction” with respect to MGP OP as described in the foregoing sentence if
“MGP OP” is substituted in each place where “the Company” appears, (B) any
transfer or disposition of any interest in MGP OP directly or indirectly held by
a Protected Party or (C) a transfer of the Protected Interest by MGP OP not
undertaken pursuant to a Fundamental Transaction.

(y)    “Increased Guaranty Costs Condition” means if the inclusion of the Parent
Debt Guaranty in the First Post-Protected Period Refinancing would cause such
proposed refinancing to violate applicable law or if the per annum interest rate
payable under such a financing would be 200 basis points or more higher than a
comparable financing that does not include a Parent Debt Guaranty.

(z)    “Initial Protected Parties” shall mean MGM and any of its Affiliates that
directly or indirectly holds an interest in MGP OP, excluding, for the avoidance
of doubt, MGP REIT.

 

4



--------------------------------------------------------------------------------

(aa)    “Interest” means the entire ownership interest of a Member in the
Company at any particular time, including without limitation, the Member’s
economic entitlement, any and all rights to vote and otherwise participate in
the Company’s affairs, and the rights to any and all benefits to which a Member
may be entitled as provided in this Agreement, together with the obligations of
such member to comply with all of the terms and provisions of this Agreement.

(bb)    “Interest Acquisition” shall have the meaning set forth in the Recitals.

(cc)    “Landlord” shall have the meaning set forth in the Lease.

(dd)    “Lease” shall have the meaning as set forth in the LLC Agreement.

(ee)    “LLC Agreement” shall have the meaning set forth in the Recitals.

(ff)    “Master Transaction Agreement” shall have the meaning set forth in the
Recitals.

(gg)    “Member” or “Members” shall have the meaning set forth in the LLC
Agreement.

(hh)    “MGP OP” shall have the meaning set forth in the Preamble.

(ii)    “MGP REIT” shall mean MGM Growth Properties LLC, a Delaware limited
liability company.

(jj)    “Minimum Debt Amount” means initially the Debt Financing Amount. The
Minimum Debt Amount shall be reduced dollar for dollar by any mandatory payments
of principal arising under the terms of the Existing Property Debt, including,
without limitation, any cash flow sweeps. If the Debt Financing is refinanced
during the Protected Period, the issue price of the refinanced debt (as
determined under Code Section 1273(b)) shall be at least equal to the
outstanding principal balance of the Debt Financing immediately prior to such
refinancing.

(kk)    “Nonrecourse Indebtedness” means the Debt Financing and any other
indebtedness (i) that is “qualified nonrecourse financing” within the meaning of
Code Section 465(b)(6) and a “nonrecourse liability” of the Company within the
meaning of Treasury Regulations Section 1.752-1(a)(2) (determined, in each case,
without regard to the Parent Debt Guaranty) and (ii) with respect to which the
lender permits a Parent Debt Guaranty. For the avoidance of doubt, indebtedness
shall not fail to qualify as Nonrecourse Indebtedness because of a Permitted
Guaranty or any acquisition of such indebtedness by a Protected Party or a
related person within the meaning of Code Section 465(b)(3)(C); provided, that
(x) in no event shall the Blackstone Member, the Company or any of their
Affiliates be treated as such a related person for purposes of this definition
and (y) during any period in which MGM does not Control MGP OP, MGP OP and its
Affiliates shall not be treated as such a related person for purposes of this
definition, in each of (x) and (y), other than as a result of any action taken
after the Effective Date by MGM or its Affiliates that results in the Company
becoming a related person within the meaning of Code Section 465(b)(3)(C).

 

5



--------------------------------------------------------------------------------

(ll)    “Parent Debt Guaranty” means the guaranty by MGM of the Debt Financing
executed at the Closing in accordance with the agreement attached as Exhibit H
of the Master Transaction Agreement and any additional guaranty executed from
time to time by MGM in connection with any Existing Property Debt incurred by
the Company or its Subsidiaries on substantially similar terms to the initial
guaranty executed by MGM at Closing (other than corresponding changes necessary
to reflect the amount and terms of such new Existing Property Debt).

(mm)    “Party” or “Parties” shall have the meaning set forth in the Preamble.

(nn)    “Pass Through Entity” means a partnership, grantor trust or S
corporation for U.S. federal income tax purposes.

(oo)    “Permitted Disposition” means a transfer by MGP OP (or any of its
Subsidiaries treated as a disregarded entity for U.S. federal income tax
purposes) of a Protected Interest to another Person pursuant to a nonrecognition
provision of the Code.

(pp)    “Permitted Guaranty” means, with respect to any Person that is the
guarantor, the collective reference to a guaranty of indebtedness or indemnity
that provides for personal recourse to such Person for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions or included in a separate guaranty or indemnification agreement in
non-recourse financing of real property.

(qq)    “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

(rr)    “Prohibited Transfer” shall have the meaning set forth in
Section 2(a)(i).

(ss)    “Protected Casualty” shall mean any casualty of all or any portion of a
Protected Property that results in a taxable disposition of the Property solely
because Landlord failed to make insurance proceeds available to Tenant in the
manner required by the Lease.

(tt)    “Protected Interest” means (i) the initial Interest (and any portion
thereof) received by MGP Member on account of the Contribution and (ii) any
equity interests in an entity treated as a partnership for U.S. federal income
tax purposes received in exchange for the Protected Interest pursuant to a
Fundamental Transaction with respect to which the tax basis in such equity
interests is determined in whole or in part with reference to the transferor’s
tax basis in such Protected Interest and (iii) any equity interest in an entity
treated as a partnership for U.S. federal income tax purposes received in
exchange for a Protected Interest in a Permitted Disposition.

 

6



--------------------------------------------------------------------------------

(uu)    “Protected Party” means each of (i) the Initial Protected Parties and
(ii) any Person who holds an interest in MGP OP held by an Initial Protected
Party (or a Subsidiary of an Initial Protected Party treated as a disregarded
entity for U.S. federal income tax purposes) on the Effective Date and who
acquired such interest from an Initial Protected Party or other Protected Party
in an exchange (pursuant to a nonrecognition provision of the Code) in which
such Person’s adjusted basis in such interest, as determined for U.S. federal
income tax purposes, is determined, in whole or in part, by reference to the
adjusted basis of the previous Protected Party in such interest. Upon such
transfer, the transferor Protected Party and transferee Protected Party shall
use commercially reasonable efforts to promptly notify the Company of the
identity of the transferee Protected Party and provide any information
reasonably requested by the Company regarding the transactions in which such
transferee became a Protected Party, as well as the impact of such transactions
upon the Built-In Gain.

(vv)    “Protected Party Representative” shall have the meaning set forth in
Section 6(b).

(ww)    “Protected Party Tax Audit” shall have the meaning set forth in
Section 4(c)(ii).

(xx)    “Protected Period” means the period commencing on the Effective Date and
expiring one hundred eighty (180) days after the ninth anniversary of the
Effective Date.

(yy)    “Protected Property” or “Protected Properties” shall mean the Real
Property or Real Properties, and any and all replacement property received in
exchange for such Real Property pursuant (1) to Code Section 1031, (2) to Code
Section 1033 or (3) to any other Code provision that provides for the
nonrecognition of income or gain (including all subsequent replacements pursuant
to such Code Sections).

(zz)    “Real Property” or “Real Properties” shall have the meaning assigned to
the term “Property” and “Properties” as set forth in the LLC Agreement.

(aaa)    “Subsidiary” means, with respect to any Person, any Affiliate of such
Person which is directly or indirectly, through one or more intermediaries,
Controlled by such Person.

(bbb)    “Tax Audit” shall have the meaning set forth in Section 4(c)(ii).

(ccc)    “Tenant” shall have the meaning set forth in the Lease.

(ddd)    “TPA Claim Notice” shall have the meaning set forth in
Section 3(d)(iii).

 

7



--------------------------------------------------------------------------------

(eee)    “TPA Payment Amount” shall have the meaning set forth in
Section 3(d)(iv).

(fff)    “TPA Payment Date” shall have the meaning set forth in
Section 3(d)(iii).

(ggg)    “Transactions” shall have the meaning set forth in the Master
Transaction Agreement.

(hhh)    “Transaction Documents” means the Master Transaction Agreement, the LLC
Agreement, the Lease and any other document implementing the Transactions.

(iii)    “Treasury Regulations” means the income tax regulations under the Code,
in final form, (i) where there is a reference to a specific regulation, as of
the date hereof and (ii) in all other cases, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations). For the avoidance of doubt, Treasury Regulations shall reference
the proposed or temporary regulations only where expressly provided, and shall
reference them as of the date hereof.

Section 2.    Protected Period Prohibited Activity.

(a)    Restrictions on Disposition of Protected Property.

(i)    Prohibited Transfers. Except as otherwise provided in this Section 2(a),
during the Protected Period, the Company shall not and shall not permit: (i) a
sale, transfer, exchange, or other disposition (including a Protected Casualty)
of a Protected Property or any interest therein held by the Company directly or
indirectly in a transaction that results in an allocation to any Protected Party
of all or any portion of its Built-In Gain with respect to such Protected
Property under Code Section 704(c) (including any portion thereof recognized
under Code Section 704(c)(1)(B)), other than in an Exempt Event or (ii) effect a
distribution (other than in connection with an Exempt Event) by the Company to
any Member that results in the recognition of all or any portion of a Protected
Party’s Built-In Gain with respect to a Protected Property under Code
Section 737 (any such disposition under clause (i) or distribution under clause
(ii) (other than a disposition or distribution described in Section 2(a)(ii) or
Section 2(a)(iii)), a “Prohibited Transfer”).

(ii)    Replacement Property Transfers. The Company (or any of its Subsidiaries)
may transfer a Protected Property without the consent of the Protected Parties
if such transfer constitutes (I) a like-kind exchange of the Protected Property
pursuant to Code Section 1031, or (II) an involuntary conversion of the
Protected Property pursuant to Code Section 1033, in each case if, and only if,
such a transfer described in either of the forgoing clauses (I) and (II) does
not result in the recognition of any income or gain by any Protected Party.

(iii)    Permitted Transfer. The Company (or any of its Subsidiaries) may
transfer a Protected Property or any interest therein held by the Company or its
Subsidiaries in a transaction described in Code Section 721 without the consent
of any Protected Party

 

8



--------------------------------------------------------------------------------

if, and only if, (a) such transfer does not result in the recognition of
Built-In Gain by any Protected Party, (b) the Company (or its successor) remains
bound by the terms of this Agreement and (c) the partnership interest received
by the Company (or any of its Subsidiaries) becomes Protected Property.

(b)    Restrictions on Fundamental Transactions. During the Protected Period,
the Company and its Subsidiaries shall not consummate or permit any Fundamental
Transaction that results in a taxable disposition (in whole or in part) of a
Protected Interest in the Company resulting in the recognition of income or gain
by any Protected Party attributable to its Built-In Gain in a Protected
Property.

(c)    Company Obligation to Maintain Nonrecourse Indebtedness.

(i)    During the Protected Period, with respect to the Protected Properties
then held by the Company, the Company shall maintain, directly or indirectly, an
amount of Nonrecourse Indebtedness secured by the Protected Properties or to
which the Protected Properties are otherwise subject for purposes of Treasury
Regulations Section 1.752-3(a) (and which is not secured by any other property
and to which no other property is subject for purposes of Treasury Regulations
Section 1.752-3(a) other than personal property and intangible property in
connection with the Protected Properties including any property securing the
Debt Financing as of the Closing) not less than the Minimum Debt Amount.

(ii)    If, during the Protected Period, the Company refinances any Existing
Property Debt (or other Nonrecourse Indebtedness) allocated to MGP OP (for
purposes of Treasury Regulations Section 1.752-3(a)(3) or 1.707-5(a)(2)), the
Company shall structure the transaction in a manner such that such Nonrecourse
Indebtedness is replaced with other Nonrecourse Indebtedness treated as a
continuation of the original Nonrecourse Indebtedness for purposes of Treasury
Regulations Section 1.707-5(c) to the extent permitted by applicable law.

(iii)    If the Company incurs the First Post-Protection Period Refinancing, the
Existing Property Debt incurred by the Company in connection with such First
Post-Protection Period Refinancing shall be Nonrecourse Indebtedness unless the
Increased Guaranty Costs Condition occurs. The Parties acknowledge that
following the expiration of the Protected Period, the Company has no obligation
to maintain any minimum amount of Nonrecourse Indebtedness and therefore, the
maximum amount of indebtedness guaranteed under any Parent Debt Guaranty elected
to be executed by MGM with respect to the First Post-Protection Period
Refinancing shall be limited to the actual amount of Nonrecourse Indebtedness
then maintained by the Company.

(d)    Breach of Lease; Control of Company by Protected Party. Notwithstanding
the foregoing, in no event shall the Company be liable for any Breach if, (i) at
the time of such Breach there is an Event of Default (as defined under the
Lease) that has occurred and is continuing, or the Lease has terminated as a
result of an Event of Default or (ii) the Breach arises from an action taken by
the Company without the consent of the Blackstone Member in violation of Section
6.3.1(i) of the LLC Agreement at a time when MGM Controls, directly or
indirectly, the Managing Member (as defined in the LLC Agreement) of the
Company, including, without limitation, through its ownership of voting
securities, partnership interests or other equity interests, in MGP OP and MGM
Growth Properties LLC.

 

9



--------------------------------------------------------------------------------

(e)    Consented Actions. The Company may take any action prohibited by the
covenants contained in this Section 2 with the express written consent of the
Protected Party Representative releasing the Company from liability for the
specific breach of covenant from which such liability arises. For the avoidance
of doubt, absent such express written consent, (i) any rights of the Company or
the Members in the Transaction Documents to take any action that would give rise
to a Breach (including, but not limited to, any right to transfer a Protected
Property, repay debt, make tax elections or distribute casualty or condemnation
proceeds) shall not release the Company from its obligations under this
Agreement in respect of a Breach and (ii) the consent by the Protected Party
Representative of an act by the Company that would give rise to a Breach shall
not be interpreted as a waiver of any of any Protected Party’s rights under this
Agreement unless such consent expressly references the Protected Parties,
represented by the Protected Party Representative, releasing the Company from
liability.

Section 3.    Indemnification; Liability.

(a)    Payment for Breach.

(i)    In the event of a Breach of Section 2(a), the Company shall pay to each
Protected Party an amount equal to (A) the product of (x) the amount of Built-In
Gain recognized by such Protected Party multiplied by (y) the Effective Tax
Rate, divided by (B) one hundred percent minus the Effective Tax Rate.

(ii)    In the event of a Breach of Section 2(b), the Company shall pay to each
Protected Party an amount equal to (A) the product of (x) the amount of income
or gain recognized by such Protected Party as a result of such Breach (but not
in excess of the amount of remaining Built-In Gain with respect to such
Protected Party calculated immediately before such breach) multiplied by (y) the
Effective Tax Rate, divided by (B) one hundred percent minus the Effective Tax
Rate.

(iii)    In the event of a Breach of Section 2(c), the Company shall pay to each
Protected Party an amount equal to (A) the product of (x) the amount of income
or gain recognized by such Protected Party as a result of such Breach (but not
in excess of the amount of remaining Built-In Gain with respect to such
Protected Party calculated immediately before such breach) multiplied by (y) the
Effective Tax Rate, divided by (B) one hundred percent minus the Effective Tax
Rate.

In the event that multiple Breaches occur as a result of a single event,
payments under this Section 3(a) shall be calculated in sequence for each such
Breach. Any payments due under this Section 3(a) shall be paid in accordance
with Section 3(d).

(b)    Exclusive Remedy. The parties hereto agree and acknowledge that the
payment obligations of the Company pursuant to Section 3(a) hereof shall
constitute liquidated damages for any Breach and shall be the sole and exclusive
remedy of the Protected Parties for any such Breach. Without waiving any of its
rights under any of the Transaction Documents, each Protected Party acknowledges
and agrees that it shall have no right to initiate a claim for specific
performance of the obligations under Section 2 of this Agreement.

 

10



--------------------------------------------------------------------------------

(c)    Limitations.

(i)    Notwithstanding the foregoing and for the avoidance of doubt, no Breach
shall be deemed to have occurred and the Company shall not be obligated to pay
any Protected Party for the amount of any taxes payable by (or additional taxes
payable by) such Protected Party as a result of any gain recognized, including
any Built-In Gain, by such Protected Party to the extent any gain recognized is
directly attributable to or resulting from or with respect to MGM’s termination
of, reduction in, modification of, or failure to enter into, a Parent Debt
Guaranty.

(ii)    For the avoidance of doubt, in the event of a Breach, none of the
Protected Parties, MGP OP, or their Affiliates shall be obligated to enter into
(or increase the amount of) any guaranty in order to mitigate any payments due
under this Section 3.

(iii)    Notwithstanding any other provision of this Agreement to the contrary,
the liability of the Company under Sections 3(a)(i), 3(a)(ii), and 3(a)(iii) of
this Agreement shall not exceed, in aggregate, (A) the product of (x) the
Built-In Gain with respect to the Initial Protected Parties as of the Effective
Date and (y) the highest Effective Tax Rate in effect at the time of any Breach,
divided by (B) one hundred percent minus such highest Effective Tax Rate. An
example of the foregoing limitation is set forth in Exhibit A.

(d)    Procedural Matters.

(i)    If a Breach has occurred, the Company shall provide to the Protected
Party Representative and MGP REIT written notice of the event or transaction
giving rise to such Breach as soon as reasonably practicable.

(ii)    The Company, MGP Member and MGP OP agree to provide any information
reasonably requested by the Protected Party Representative in connection with
any Breach.

(iii)    Not later than the date that is the later of: (i) thirty (30) business
days after receipt by the Company of a written claim from MGM claiming that
damages are due as a result of a Breach (a “TPA Claim Notice”) or (ii) the date
on which the underlying tax payment (including estimated tax payments) is due
(the “TPA Payment Date”), the Company shall make such payment, unless the
Company disagrees with the computation of the amount required to be paid in
respect of such Breach, in which event the parties shall negotiate in good faith
to reach an agreement, and if the parties are unable to agree, the procedures in
Section 3(e) below shall apply and the payment shall be due within ten
(10) business days after the earlier of a determination by the Accounting Firm
or an agreement between the Company and the Protected Party Representative as to
the amount required to be paid. Any such written claim shall set forth a
detailed calculation of the amounts due to each Protected Party pursuant to
Section 3(a) and shall provide the Company with such evidence or verification as
the Company may reasonably require and the Protected Party Representative shall
timely provide all information reasonably requested by the Company to determine
the amount of the payment to be made.

 

11



--------------------------------------------------------------------------------

(iv)    Any outstanding obligations of the Company pursuant to Section 3(d)(iii)
as determined by agreement of the parties or determination by the Accounting
Firm (the “TPA Payment Amount”) shall accrue interest at the rate of ten percent
(10%) per annum, compounded quarterly, from the applicable TPA Payment Date
until the TPA Payment Amount (including any interest accrued thereon) has been
paid in full.

(e)    Dispute Resolution.

(i)    If the Company and the Protected Party Representative are unable to agree
as to whether a Breach has occurred or the calculation of the amounts due
pursuant to Section 3(a), the dispute shall be submitted to a nationally
recognized accounting firm selected jointly by the Company and the Protected
Party Representative (the “Accounting Firm”). If the Company and the Protected
Party Representative cannot jointly agree on an Accounting Firm, the Company, on
the one hand, and the Protected Party Representative, on the other, shall each
select a nationally recognized accounting firm and the two firms selected by the
parties shall jointly select a third nationally recognized accounting firm.
Together, the three accounting firms selected shall serve on a panel as the
Accounting Firm.

(ii)    The Accounting Firm shall be instructed to resolve as expeditiously as
possible all points of any such disagreement. All determinations made by the
Accounting Firm with respect to whether a Breach has occurred and the amount of
the damages payable pursuant to Section 3(a) shall be final, conclusive and
binding on the Company and the Protected Parties. The fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be
shared equally by the Company, on the one hand, and the Protected Parties, on
the other.

Section 4.    Tax Treatment and Reporting; Tax Proceedings.

(a)    Tax Treatment of Transaction .

(i)    For purposes of making any computations hereunder, absent (i) a
determination to the contrary pursuant to Code Section 1313 or (ii) any change
in law that applies prior to the reporting of the Transactions, the Parties
shall treat the Transactions as follows: (1) pursuant to Revenue Ruling 99-5,
1999-1 C.B. 434, Situation 2, the contribution by the Blackstone Member of cash
to the Company and a contribution by MGP OP (through MGP Member) of the assets
and liabilities of Mandalay Bay Property Owner and MGM Grand Property Owner as a
transaction described in Code Section 721, (2) (A) the Debt Financing as a
recourse liability (within the meaning of Treasury Regulations
Section 1.707-5(a)(2) and 1.752-1(a)(1)) to the extent that, and in the amount
with respect to which, MGM enters into and maintains the Parent Debt Guaranty
with respect to the Debt Financing and (B) the distribution of the Debt
Financing Distribution by the Company to MGP OP as a “debt-financed transfer” of
liabilities pursuant to Treasury Regulations Section 1.707-5(b), but not in
excess of the amount of the Debt Financing with respect to which MGM enters into
and maintains the Parent Debt Guaranty,

 

12



--------------------------------------------------------------------------------

and (3) the assumption of the Bridge Loan by the Company upon the contribution
of Mandalay Bay Property Owner to the Company as an assumption of “qualified
liabilities” within the meaning of Treasury Regulations Section 1.707-5(a)(6).
Any references to an entity in this Section 4(a)(i) shall be interpreted to
reference such entity’s regarded parent for U.S. federal income tax purposes
(and applicable state and local income tax purposes) if such entity is treated
as a disregarded entity for U.S. federal income tax purposes (and applicable
state and local income tax purposes).

(b)    Tax Advice. Each party hereto acknowledges and agrees that it has not
received and is not relying upon tax advice from any other party hereto, and
that it has and will continue to consult its own tax advisors. Without limiting
the foregoing, neither MGP OP nor the Company makes any representation or
warranty to any Protected Party providing that the Parent Debt Guaranty will be
respected for federal income tax purposes such that the Debt Financing is
treated as a recourse liability for which MGM bears the economic risk of loss
for purposes of Section 752 of the Code or as causing MGM to be considered “at
risk” with respect to the Debt Financing for purposes of Section 465 of the
Code.

(c)    Tax Audits.

(i)    If the Company or MGP OP receives any claim, demand, assessment or other
assertion that could (i) result in recognition of Built-In Gain by, or
allocation of Built-In Gain to, a Protected Party, (ii) impact the allocation of
liabilities to MGP OP (through the MGP Member), or (ii) impact the tax treatment
of the Transactions (a “Company Tax Audit”), the Company, shall provide notice
to the Protected Party Representative and MGP REIT, and the Protected Party
Representative shall have the right to participate in such Company Tax Audit
with respect to such matters, and the Company, shall not settle the applicable
portion of any such Company Tax Audit without the consent of the Protected Party
Representative (such consent not to be unreasonably withheld, conditioned or
delayed); provided, however, that if and to the extent that the Company agrees
in writing that the Protected Parties’ tax (including the amount of such tax)
with respect to a matter is indemnified under Section 3 of this Agreement, the
Protected Party Representative’s consent shall not be required to settle such
matter.

(ii)    If any Protected Party receives any claim, demand, assessment or other
assertion that could result in a tax liability giving rise to an indemnification
obligation by the Company under Section 3(a) (a “Protected Party Tax Audit” or
Company Tax Audit herein referred to as a “Tax Audit”), such Protected Party
shall provide notice to the Company, and the Company shall have the right to
participate in such claim, demand, assessment or other contest to the extent of
the applicable portion that could result in an obligation of the Company under
this Agreement, and such Protected Party shall not settle the applicable portion
of any such claim, demand, assessment or other contest without the consent of
the Company, such consent not to be unreasonably withheld, conditioned or
delayed.

(iii)    Notwithstanding anything to the contrary herein, if any Tax Audit
causes a change in the amount owed by the Company to any Protected Party
pursuant to Section 3(a), then (i) if there is an increase in the amount owed by
the Company to any

 

13



--------------------------------------------------------------------------------

Protected Party, the Company shall pay to such Protected Party any incremental
amount of damages resulting from such increase, or (ii) if there is a decrease
in the amount owed by the Company to any Protected Party, such Protected Party
shall pay to the Company any incremental decrease in the amount of damages
previously paid to the Protected Party, in each case, as calculated pursuant to
Section 3(a).

(d)    Change in Law. If, as a result of change in law or interpretation
thereof, Built-In Gain or gain recognized pursuant to Code Section 731 would be
recognized by any Protected Party absent a Breach, the parties hereto shall use
commercially reasonable efforts to avoid or minimize the gain recognized by such
Protected Party consistent with applicable law; provided that, the Company shall
not be required to incur any unreimbursed costs or modify the economic
arrangements of the parties and the Company shall have no obligation or
liability to any Protected Party and/or its permitted successor-in-interest to
the extent that the Company’s inability to comply with the provisions of this
Agreement are attributable to such change in the tax laws or interpretation
thereof.

(e)    Built-In Gain. On or before July 1, 2020, MGM shall provide to the
Company (i) the Built-In Gain (and its relative allocation among (x) MGM and
each of its Affiliates that are treated as a corporation or partnership for U.S.
federal income tax purposes and is treated as directly holding an interest in
MGP OP for U.S. federal income tax purposes (including through a chain of one or
more disregarded entities) and (y) land, buildings and personal property, which
shall be used by the Parties for tax reporting purposes) attributable to the
Protected Properties, (ii) supporting documentation with respect thereto.

Section 5.    Company Tax Covenants.

(a)    Prohibited Actions. At all times on or after the Effective Date, the
Company agrees for the benefit of the Protected Parties that it shall not take
(and shall not permit to be taken) any action that results in a breach of the
covenants in Section 9.6.5 of the LLC Agreement as it is reflected on the
Effective Date.

(b)    Remedies. For the avoidance of doubt, Section 3(b) shall not apply to a
breach of Section 5(a), and the Protected Parties shall be entitled to all
remedies available in law or equity.

Section 6.    Transfers.

(a)    Assignment. Except as otherwise provided herein, (i) neither the Company
nor MGP OP shall assign its rights and/or obligations under this Agreement, in
whole or in part, without the prior written consent of the Protected Party
Representative and (ii) no Protected Party may assign its rights and/or
obligations under this Agreement, in whole or in part, without the prior written
consent of the Company.

(b)    The Protected Party Representative. For the purposes of Sections 2(e),
3(d), 3(e), 4(c) and 6(a) of this Agreement, the Protected Parties shall be
represented by a representative (the “Protected Party Representative”), which
shall be authorized to act on behalf of all Protected Parties as set forth in
this Agreement. Initially the Protected Party Representative shall be MGM. Upon
a transfer by MGM (or any of its Subsidiaries treated as a disregarded entity
for U.S. federal

 

14



--------------------------------------------------------------------------------

income tax purposes) of 100% of its interest in MGP OP to a Person that causes
such Person to be treated as a Protected Party pursuant to the definition of
Protected Party, MGM may designate such Person as a successor Protected Party
Representative hereunder; provided, however, that (i) such Person is reasonably
satisfactory to the Company and (ii) MGM shall not be replaced by such Person as
Protected Party Representative unless such Person agrees in writing to assume
the obligations of the Protected Party Representative under this Agreement.

Section 7.    Miscellaneous.

(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto in respect of the subject matter hereof, and supersedes all prior
agreements or understandings between the Parties in respect of the subject
matter hereof.

(b)    Amendment. Any modification, waiver, amendment or termination of this
Agreement or any provision hereof, shall be effective only if in writing and
signed by the Parties.

(c)    Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

(d)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, will be deemed to constitute one and the same
agreement.

(e)    Governing Law. All claims or causes of action (whether in contract, tort
or statute) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by, and enforced in accordance
with, the internal laws of the State of Delaware, without giving effect to any
laws, rules or provisions of the State of Delaware that would cause the
application of the laws, rules or provisions of any jurisdiction other than the
State of Delaware.

(f)    Waiver of Jury Trial. Each Party hereby waives, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (a) arising under this Agreement or (b) in any way connected
with or related or incidental to the dealings of the Parties in respect of this
Agreement or the Transactions, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise. Each Party hereby
further agrees and consents that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the Parties may
file a copy of this Agreement with any court as written evidence of the consent
of the Parties to the waiver of their right to trial by jury.

(g)    Jurisdiction and Venue. Each Party (a) submits to the exclusive general
jurisdiction of the Court of Chancery for the State of Delaware (the “Chancery
Court”) and any state appellate court therefrom located within the State of
Delaware (or, only if the Chancery Court declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
any proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such proceeding may be heard and determined in any such
court and (c) agrees

 

15



--------------------------------------------------------------------------------

not to bring any proceeding arising out of or relating to this Agreement in any
other court. Each Party waives any defense of inconvenient forum to the
maintenance of any proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto. Each
Party agrees that service of summons and complaint or any other process that
might be served in any proceeding may be made on such Party by sending or
delivering a copy of the process to the Party to be served at the address of the
Party and in the manner provided for the giving of notices in Section 7(i).
Nothing in this Section 7(g), however, shall affect the right of any Party to
serve legal process in any other manner permitted by law. Each Party agrees that
a final, non-appealable judgment in any proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

(h)    Construction; Interpretation. The term “this Agreement” means this Tax
Protection Agreement together with the Schedules and Exhibits hereto (if any),
as the same may from time to time be amended, modified, supplemented or restated
in accordance with the terms hereof. The headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No Party, nor its respective counsel, shall be
deemed the drafter of this Agreement for purposes of construing the provisions
hereof, and all provisions of this Agreement shall be construed according to
their fair meaning and not strictly for or against any Party. Unless otherwise
indicated to the contrary herein by the context or use thereof: (a) the words,
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole, including the Schedules and Exhibits (if any), and not to any
particular section, subsection, paragraph, subparagraph or clause contained in
this Agreement; (b) masculine gender shall also include the feminine and neutral
genders, and vice versa; (c) words importing the singular shall also include the
plural, and vice versa; (d) the words “include,” “includes” or “including” shall
be deemed to be followed by the words “but not limited to”; and (e) except as
otherwise set forth in this Agreement, any accounting terms shall be given the
definition thereof under the United States generally accepted accounting
principles.

(i)    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) (a) by delivery in person, (b) by e-mail (followed
by overnight courier), (c) by delivery by a nationally recognized overnight
courier or (d) by registered or certified mail (postage prepaid, return receipt
requested) to the other Parties as follows:

Copies of all notices to the Company shall be sent to Blackstone Member and MGP
OP.

If to Blackstone Member, to:

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attention: Head, U.S. Asset Management

Email: realestatenotices@blackstone.com

 

16



--------------------------------------------------------------------------------

and

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue

New York, New York 10154

Attention: General Counsel

Email: realestatenotices@blackstone.com

With a copy (which shall not constitute notice to Blackstone Member) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory Ressa and Erik Quarfordt

Email: gressa@stblaw.com and equarfordt@stblaw.com

If to MGP REIT or MGP OP, to:

MGM Growth Properties LLC

1980 Festival Plaza Drive, Suite 750

Las Vegas, Nevada 89135

Attention: James C. Stewart

Email: JStewart@mgpreit.com

and

Conflicts Committee of the Board of Directors of MGM Growth Properties LLC

1980 Festival Plaza Drive, Suite 750

Las Vegas, Nevada 89135

Attention: Thomas A. Roberts, Michael Rietbrock, and Robert Smith

Email: TAR@thomasaroberts.com, mike.rietbrock@gmail.com and
bob.winston.smith@gmail.com

With a copy (which shall not constitute notice to MGP REIT or MGP OP) to:

Hogan Lovells US LLP

1999 Avenue of the Stars #1400

Los Angeles, CA 90067

Attention: Barry Dastin

Email: barry.dastin@hoganlovells.com

and

Hogan Lovells US LLP

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Matt Thomson

Email: matt.thomson@hoganlovells.com

 

17



--------------------------------------------------------------------------------

and

Potter Anderson & Corroon LLP

1313 North Market Street, 6th Floor

P.O. Box 951

Wilmington, Delaware 19801

Attention: Mark A. Morton and Thomas A. Mullen

Email: mmorton@potteranderson.com and tmullen@potteranderson.com

If to MGM, to:

c/o MGM Resorts International

6385 South Rainbow Boulevard, Suite 500

Las Vegas, NV 89118

Attention: Corporate Legal

With a copy (which shall not constitute notice to MGM) to:

Email: legalnotices@mgmresorts.com

With copies (which shall not constitute notice to MGM) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello, W. Michael Bond, Mark Schwed and Sachin Kohli

E-mail: michael.aiello@weil.com, michael.bond@weil.com, mark.schwed@weil.com and
sachin.kohli@weil.com

(j)    Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance shall be held (by a court of
jurisdiction) to be invalid, illegal, or unenforceable under the applicable law
of any jurisdiction, (a) the remainder of this Agreement or the application of
such provision to other Persons or circumstances or in other jurisdictions shall
not be affected thereby, and (b) such invalid, illegal, or unenforceable
provision shall not affect the validity or enforceability of any other provision
of this Agreement.

(k)    Extension; Waiver. Each Party may in a writing executed by such Party
(a) extend the time for the performance of any of the obligations or other acts
by any other Party, or (b) waive compliance by any other Party with any of the
agreements or conditions contained herein. The waiver by any Party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other or subsequent breach by any Party.

(l)    Remedies. Except as otherwise expressly provided herein or in any
Transaction Document, any and all remedies provided herein or therein will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such Party, and the exercise by any Party of any one
remedy will not preclude the exercise of any other remedy.

 

18



--------------------------------------------------------------------------------

(m)    Further Assurances. Each Party agrees (a) to furnish, upon request of any
other Party, such further information, (b) to execute and deliver to such other
Party additional documents, and (c) to do such other acts and things, all as
such other Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Transactions; provided that, the provisions of
this Section 7(m) shall not increase the obligations or decrease the rights of
any Party as otherwise set forth in this Agreement or in any Transaction
Document, except to a de minimis extent.

(n)    Non-Recourse.

(i)    Notwithstanding anything to the contrary contained herein, the Initial
Protected Parties’ direct and indirect shareholders, partners, members, the
partners or members of such partners or members, the shareholders of such
partners or members, and the trustees, officers, directors, employees, agents
and security holders of the Initial Protected Parties and the direct and
indirect partners or members of Initial Protected Parties assume no personal
liability for any obligations entered into on behalf of the Initial Protected
Parties and its individual assets and shall not be subject to any claims of any
person relating to such obligations. The foregoing shall govern any direct and
indirect obligations of the Initial Protected Parties under this Agreement.

(ii)    Notwithstanding anything to the contrary contained herein, the Company’s
direct and indirect shareholders, partners, members, the partners or members of
such partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of the
Company and the direct and indirect partners or members of the Company assume no
personal liability for any obligations entered into on behalf of the Company and
its individual assets and shall not be subject to any claims of any person
relating to such obligations. The foregoing shall govern any direct and indirect
obligations of the Company under this Agreement.

(iii)    The provisions of this Section 7(n) shall survive the termination of
this Agreement.

[Signatures Commence on Following Page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MGM Resorts International By:  

/s/ Andrew Hagopian III

  Name:   Andrew Hagopian III   Title:   Chief Corporate Counsel & Assistant
Secretary MGM Growth Properties Operating Partnership, L.P. By:  

/s/ Andrew Hagopian III

  Name:   Andrew Hagopian III   Title:   Secretary MGP BREIT Venture 1 LLC By:  
MGP JV INVESTCO 1 LLC,   its managing member By:  

/s/ Andy Chien

  Name:   Andy Chien   Title:   Authorized Representative

 

20